Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Antenna Structure with Dielectric Lens and Triangular Electrodes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” modifies the limitations 1 nm and 10 nm and renders them indefinite.
The term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” modifies the limitation 20 µm and renders it indefinite.
The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” modifies the limitation 10 µm and renders it indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (US PGPUB 2005/0215031 A1).
Regarding claim 1, Ouchi discloses (Fig. 1A and 4A) an antenna structure comprising: a dielectric lens (4); an antenna substrate (1) on the dielectric lens (4); and antenna electrodes (43) on the antenna substrate, wherein each of the antenna electrodes comprises: a wire electrode (41); and an empty plane having a triangular shape (43) defined by the wire electrode.
Regarding claim 3, Ouchi further discloses wherein the antenna substrate comprises a III-V group semiconductor ([0015]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Jun et al. (US PGPUB 2012/0112230 A1), hereinafter known as Jun.
Regarding claim 2, Ouchi does not specifically teach wherein the dielectric lens comprises crystalline silicon.
However, Jun teaches wherein the dielectric lens comprises crystalline silicon ([0005]-[0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna structure of Ouchi with Jun to include “wherein the dielectric lens comprises crystalline silicon,” as taught by Jun, for the purpose of improving transmittance (see also [0007]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Kurokawa (US PGPUB 2017/0063351 A1).
Regarding claim 4, Ouchi does not specifically teach wherein the wire electrode comprises gold.  
However, Kurokawa teaches wherein the wire electrode comprises gold ([0441]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna structure of Ouchi with Kurokawa to include “wherein the wire electrode comprises gold,” as taught by Kurokawa, for the purpose of lowering resistance (see also [0441]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Jarrahi et al. (US PGPUB 2020/0264048 A1), hereinafter known as Jarrahi.
Regarding claim 5, Ouchi does not specifically teach wherein each of the antenna electrodes further comprises an island electrode which is provided within the empty plane and separated from the wire electrode.  
However, Jarrahi teaches (Fig. 1) wherein antenna electrodes further comprise an island electrode (50) which is provided within the empty plane and separated from the wire electrode.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna structure of Ouchi with Jarrahi to include “wherein antenna electrodes further comprise an island electrode which is provided within the empty plane and separated from the wire electrode,” as taught by Jarrahi, for the purpose of optimizing transmission (see also [0035]).
Regarding claim 6, Ouchi does not specifically teach wherein the island electrode has a diameter of about 1 nm to about 10 nm.  
However, Jarrahi teaches (Fig. 1) wherein the island electrode (50) has a diameter of about 1 nm to about 10 nm ([0063]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna structure of Ouchi with Jarrahi to include “wherein the island electrode has a diameter of about 1 nm to about 10 nm,” as taught by Jarrahi, for the purpose of optimizing transmission (see also [0035]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Nguyen (US PGPUB 2021/0057594 A1).
Regarding claim 7, Ouchi does not specifically teach wherein a width of the wire electrode is less than about 20 µm.
However, Nguyen teaches wherein a width of the wire electrode is less than about 20 µm ([0030])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna structure of Ouchi with Nguyen to include “wherein a width of the wire electrode is less than about 20 µm,” as taught by Nguyen, for the purpose of improving emission characteristics (see also [0005]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 8, Ouchi does not specifically teach wherein the width of the wire electrode is about 10 µm.  
However, Nguyen teaches wherein the width of the wire electrode is about 10 µm ([0030])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna structure of Ouchi with Nguyen to include “wherein the width of the wire electrode is about 10 µm,” as taught by Nguyen, for the purpose of improving emission characteristics (see also [0005]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845